Fourth Court of Appeals
                                San Antonio, Texas
                                       June 10, 2016

                                   No. 04-15-00812-CV

  CHRISTUS SPOHN HEALTH SYSTEM CORP. d/b/a Christus Spohn Hospital Kleberg,
                             Appellant

                                             v.

                                 Melissa HERNANDEZ,
                                        Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 13-03-52114-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Patricia O. Alvarez, Justice
             Jason Pulliam, Justice

       The panel has considered Appellee’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court